Exhibit 10.2.4
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), with an effective
date as of March 7, 2011, is entered into by and among the Lenders party hereto,
WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a
Delaware limited liability company, as the agent for the Lenders (in such
capacity, "Agent"), MDC PARTNERS INC., a Canadian corporation ("Parent"),
MAXXCOM INC., a Delaware corporation ("Borrower"), and each of the Subsidiaries
of Parent identified on the signature pages hereof (together with Parent and
Borrower, the "Loan Parties").
 
WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");
 
WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
 
2.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 5 below, the Credit
Agreement is amended as follows:
 
(a)          Section 2.1(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(d)          Notwithstanding anything contained in the Loan Documents to the
contrary, in the event the Maximum Revolver Amount has been increased pursuant
to Section 2.2, Revolver Usage shall at no time exceed either (a) the maximum
amount of Indebtedness permitted to be outstanding under Section 3.8(a)(2) of
the Senior Unsecured Trust Indenture (or, after the consummation of any
Permitted Senior Unsecured Debt Refinancing, the corresponding section of the
Permitted Refinancing Senior Unsecured Trust Indenture) or (b) the maximum
amount of Indebtedness permitted to be secured under clauses (10) and (22) of
the definition of "Permitted Liens" set forth in the Senior Unsecured Trust
Indenture (or, after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the corresponding clauses of the definition of "Permitted Liens"
set forth in the Permitted Refinancing Senior Unsecured Trust Indenture), in
each case as such provisions of the Senior Unsecured Trust Indenture or the
Permitted Refinancing Senior Unsecured Trust Indenture may be amended, modified,
waived or supplemented from time to time in accordance with the terms thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          Clause (c) of Section 3.2 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
 
(c)           if any request in a calendar month for such extension of credit
would cause Revolver Usage to exceed $75,000,000, Borrower shall have delivered
to Agent during such month and prior to such requested extension of credit the
Certificate re Consolidated EBITDA and Consolidated Leverage Ratio Calculation
for the most recently ended four fiscal quarter period for which financial
statements are available to Parent, certifying as to the maximum amount of
Revolver Usage that may be outstanding during such month that will not cause the
Obligations to breach Sections 3.8 or 3.14 of the Senior Unsecured Trust
Indenture (or, after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the corresponding sections of the Permitted Refinancing Senior
Unsecured Trust Indenture).
 
(c)           Section 5.11 of the Credit Agreement is hereby amended by deleting
each reference to "20 days" contained therein and inserting, in each case, "30
days" in lieu thereof.
 
(d)           Clause (i) of Section 5.17 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(i)            In the event at any time after the Closing Date, Schedule 4.28
does not accurately reflect the locations of all tangible assets of the Loan
Parties, Borrower shall, within 30 days of the date such schedule becomes
inaccurate, deliver an updated Schedule 4.28 to Agent containing such
information as is necessary to make such schedule accurate as of the date such
schedule is delivered;
 
(e)           Section 6.5 of the Credit Agreement is hereby amended by adding
the parenthetical "(or such shorter period as Agent may agree to in its sole
discretion)" at the end of such Section.
 
(f)            Clause (a) of Section 6.7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(a)           Except in connection with Earn-outs, Permitted Senior Unsecured
Debt Refinancings and Refinancing Indebtedness permitted by Section 6.1,
 
(g)           Section 6.9 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.9.           Restricted Junior Payments.
 
Make any Restricted Junior Payment; provided, that (a) any Subsidiary of Parent
may declare and pay dividends to a Loan Party (other than Parent), (b) any
Subsidiary of Parent may pay dividends to Parent (i) in amounts necessary to pay
customary expenses of the Parent in the ordinary course of its business as a
public holding company (including salaries and related reasonable and customary
expenses incurred by employees of the Parent) and (ii) in amounts necessary to
pay taxes when due and owing by Parent, (c) any Subsidiary of Parent or the
applicable parent company of such Subsidiary may make Restricted Junior Payments
to such Subsidiary's shareholders and employees and management personnel of such
Subsidiary's shareholders pursuant to the terms of the shareholder agreements or
similar agreements between such Subsidiary or the applicable parent company of
such Subsidiary and such shareholders, including without limitation payments in
respect of and pursuant to the Put Obligations, (d) Parent and any Subsidiary of
Parent may repurchase from its employees Stock of Parent or such Subsidiary up
to an aggregate amount, for all such repurchases by Parent and all Subsidiaries
of Parent permitted pursuant to this clause (d), not to exceed $4,000,000 in any
fiscal year; provided, however, that if the amount of repurchases permitted by
this clause (d) to be made in any fiscal year is greater than the amount of the
repurchases actually made in such fiscal year (the amount by which such
permitted repurchases for such fiscal year exceeds the actual amount of
repurchases made for such fiscal year, the "Repurchase Carry-Over Amount"), then
the Repurchase Carry-Over Amount may be carried forward to the next succeeding
fiscal year (the "Repurchase Succeeding Fiscal Year"); provided further that the
Repurchase Carry-Over Amount applicable to a particular Repurchase Succeeding
Fiscal Year may not be carried forward to another fiscal year, (e) any Loan
Party may make payments in respect of Earn-outs, and (f) so long as (i) no
Default or Event of Default exists or would otherwise arise as a result thereof
and (ii) Excess Availability, after giving effect thereto, exceeds the
Applicable Excess Availability Amount (such conditions, collectively, the
"Restricted Junior Payment Basket Conditions"), Parent and its Subsidiaries may
make Restricted Junior Payments in any fiscal year ending on or after December
31, 2011, not otherwise permitted pursuant to clauses (a) through (e) above, up
to an amount not to exceed 75% of Excess Cash Flow for the immediately prior
fiscal year; provided, however, that, if the amount of Restricted Junior
Payments permitted by this clause (f) to be made in any fiscal year ending on or
after December 31, 2011 is greater than the amount of the Restricted Junior
Payments actually made in such fiscal year (the amount by which such permitted
Restricted Junior Payments for such fiscal year exceeds the actual amount of
Restricted Junior Payments made for such fiscal year, the "Restricted Junior
Payments Carry-Over Amount"), then the Restricted Junior Payments Carry-Over
Amount may be carried forward to the next succeeding fiscal year (the
"Restricted Junior Payments Succeeding Fiscal Year"); provided further that the
Restricted Junior Payments Carry-Over Amount applicable to a particular
Restricted Junior Payments Succeeding Fiscal Year (1) may not be carried forward
to another fiscal year and (2) may not in any event be used unless the
Restricted Junior Payment Basket Conditions are satisfied.
 
(h)           Subsection (e) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(e)           Total Leverage Ratio.  Have a Total Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:
 
 
-3-

--------------------------------------------------------------------------------

 
 
Applicable Ratio
 
Applicable Date
3.50:1.0
 
For the 12 month period ending
December 31, 2010
     
4.00:1.0
 
For the 12 month period ending
March 31, 2011
     
3.75:1.0
 
For the 12 month period ending
June 30, 2011 and for the 12 month period
ending on the last day of each calendar quarter thereafter



(i)           Subsection (f) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(f)           Minimum Accounts.  At all times, the aggregate amount of Loan
Parties' Accounts shall be an amount equal to or in excess of 110% of the
Maximum Revolver Amount.
 
(j)           The definition of "Acquisition" set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of assets of (or any division or business line of) any other
Person, or (b) the purchase or other acquisition (whether by means of merger,
amalgamation, consolidation, investment in the form of an initial capital
contribution, or otherwise) by a Person or its Subsidiaries of Stock of any
other Person.
 
(k)           The definition of "Capital Expenditures Trigger Date" set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
"Capital Expenditure Trigger Date" means the date set forth in a written notice
by Agent to Borrower and identified as the "Capital Expenditure Trigger Date",
which date shall be on or after the last day of any consecutive 30 day period
during which the daily average Excess Availability is less than the Applicable
Excess Availability Amount.
 
(l)           Clause (b) of the definition of "Permitted Acquisition" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(b)           no Indebtedness (other than Indebtedness evidenced by the
Agreement and the other Loan Documents) will be incurred, assumed, or would
exist with respect to Parent or any Subsidiary of Parent as a result of such
Acquisition (other than (i) Earn-outs pursuant to the terms of the definitive
documentation for such Acquisition, (ii) Acquired Indebtedness and (iii)
unsecured Indebtedness of Parent that is incurred pursuant to clause (g) of the
definition of Permitted Indebtedness), and no Liens will be incurred, assumed,
or would exist with respect to the assets of Parent or any Subsidiary of Parent
as a result of such Acquisition other than Permitted Liens,
 
 
-4-

--------------------------------------------------------------------------------

 
(m)          Clause (c) of the definition of "Permitted Acquisition" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
reference to "30 days" contained therein and inserting "20 days" in lieu
thereof.
 
(n)           Clause (e) of the definition of "Permitted Acquisition" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(e)           Borrower shall have Availability plus Qualified Cash in an amount
equal to or greater than the Applicable Excess Availability Amount immediately
after giving effect to the consummation of the proposed Acquisition,
 
(o)           Clause (g) of the definition of "Permitted Acquisition" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
reference to "30 days" contained therein and inserting "20 days" in lieu
thereof.
 
(p)           Clause (v) of the definition of "Permitted Indebtedness" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(v)           (i) additional Indebtedness and (ii) any Refinancing Indebtedness
in respect of any Indebtedness specified in subclause (i) above; provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (v) shall not at any time exceed $10,000,000.
 
(q)           Clause (q) of the definition of "Permitted Investments" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(q)           Investments in Pegasus Partners III, L.P. and its Affiliates after
the Closing Date in an aggregate amount not exceeding $350,000 and any
investments in Pegasus Partners III, L.P. existing on the Closing Date,
 
(r)            Clause (s) of the definition of "Permitted Investments" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
reference to "$5,000,000" contained therein and inserting "$10,000,000" in lieu
thereof.
 
(s)           The definition of "Senior Unsecured Debt" set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Senior Unsecured Debt" means the Indebtedness in an aggregate principal amount
not to exceed $225,000,000 (provided that, the principal amount of such
Indebtedness may be increased so long as (i) after giving effect to such
increase the aggregate principal amount of such Indebtedness outstanding does
not exceed $425,000,000 at any time and (ii) TTM EBITDA for the most recently
ended fiscal month for which Agent has received a monthly report pursuant to
Schedule 5.1  prior to such increase is equal to or greater than $75,000,000)
owing by Parent to the "Holders" (as defined in the Senior Unsecured Trust
Indenture or, after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the Permitted Refinancing Senior Unsecured Trust Indenture)
pursuant to the Senior Unsecured Debt Documents.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(t)           The definition of "Senior Unsecured Debt Documents" set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
"Senior Unsecured Debt Documents" means, collectively, (a) the Senior Unsecured
Trust Indenture, the "Notes" (as defined in the Senior Unsecured Trust
Indenture) and the "Registration Rights Agreement" (as defined in the Senior
Unsecured Trust Indenture), (b) after the consummation of any Permitted Senior
Unsecured Debt Refinancing, the Permitted Refinancing Senior Unsecured Trust
Indenture, the "Notes" (as defined in the Permitted Refinancing Senior Unsecured
Trust Indenture) and the "Registration Rights Agreement" (as defined in the
Permitted Refinancing Senior Unsecured Trust Indenture), and (c) all other
agreements, instruments and documents evidencing the Senior Unsecured Debt, as
the same may be amended, modified or supplemented from time to time in
accordance with the terms thereof.
 
(u)           Schedule 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in their appropriate alphabetical order:
 
"Applicable Excess Availability Amount" means $25,000,000; provided, that, if
the Maximum Revolver Amount has been increased to an amount in excess of
$125,000,000 in accordance with Section 2.2 of the Agreement, Applicable Excess
Availability Amount means, as of any date of determination, an amount equal to
$25,000,000 plus 20% of the difference between (i) the Maximum Revolver Amount
as of such date (after giving effect to all such increases) and (ii)
$125,000,000; provided further that, notwithstanding the foregoing, at all times
during the period commencing on the Fourth Amendment Effective Date and ending
on the date 45 days after the Fourth Amendment Effective Date, Applicable Excess
Availability Amount means $15,000,000.
 
"Fourth Amendment Effective Date" means March 7, 2011."
 
"Permitted Refinancing Senior Unsecured Trust Indenture" means any indenture, in
form and substance reasonably satisfactory to Agent, which replaces the Senior
Unsecured Trust Indenture (or any Permitted Refinancing Senior Unsecured Trust
Indenture) and pursuant to which the Senior Unsecured Debt under the Senior
Unsecured Trust Indenture (or any Permitted Refinancing Senior Unsecured Trust
Indenture) is refinanced or replaced; provided, that no such indenture shall
(a) increase the maximum principal amount of the Senior Unsecured Debt; provided
that, the maximum principal amount of the Senior Unsecured Debt may be increased
so long as (x) after giving effect to such increase the aggregate principal
amount of the Senior Unsecured Debt outstanding does not exceed $425,000,000 at
any time and (y) TTM EBITDA for the most recently ended fiscal month for which
Agent has received a monthly report pursuant to Schedule 5.1  prior to such
increase is equal to or greater than $75,000,000, (b) increase the rate of
interest on any of the Senior Unsecured Debt, (c) change the dates upon which
payments of principal or interest on the Senior Unsecured Debt are due,
(d) change or add any event of default or any covenant with respect to the
Senior Unsecured Debt, (e) change any redemption or prepayment provisions of the
Senior Unsecured Debt, (f) alter the subordination provisions with respect to
the Senior Unsecured Debt, including, without limitation, subordinating the
Senior Unsecured Debt to any other indebtedness, (g) take any liens or security
interests in any assets of any Loan Party, or (h) change or amend any other term
of the Senior Unsecured Debt Documents if such change or amendment would result
in an Event of Default, increase the obligations of any Loan Party or confer
additional material rights on any holder of the Senior Unsecured Debt in a
manner adverse to any Loan Party, Agent or any Lenders.
 
 
-6-

--------------------------------------------------------------------------------

 
 
"Permitted Senior Unsecured Debt Refinancing" means any refinancing or
replacement of the Senior Unsecured Debt under the Senior Unsecured Trust
Indenture (or any Permitted Refinancing Senior Unsecured Trust Indenture);
provided that (a) the financing documentation entered into by Parent and the
"Note Guarantors" party thereto in connection with such Permitted Senior
Unsecured Debt Refinancing constitutes a Permitted Refinancing Senior Unsecured
Trust Indenture and (b) Agent shall have received not less than 30 days prior
written notice of such Permitted Senior Unsecured Debt Refinancing.
 
(v)         Exhibit C-2 of the Credit Agreement is hereby replaced with Exhibit
C-2 attached hereto.
 
(w)         Schedule C-1 of the Credit Agreement is hereby replaced with
Schedule C-1 attached hereto.
 
3.           Ratification; Other Acknowledgments.  This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Without limiting the foregoing, the parties hereto
acknowledge and agree that, on November 22, 2010, a Revolver Increase in the
amount of $25,000,000 was made in accordance with Section 2.2 of the Credit
Agreement.  In all other respects, the Credit Agreement and the Loan Documents
shall remain unchanged and in full force and effect in accordance with their
original terms.
 
4.           Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
 
(a)         Agent shall have received a fully executed copy of this Amendment;
 
(b)         Agent shall have received the Fourth Amendment Fee referred to
below; and
 
(c)         No Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.
 
 
-7-

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
 
(a)         All representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
 
(b)         No Default or Event of Default has occurred and is continuing; and
 
(c)         the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.
 
6.           Fourth Amendment Fee.  Borrower shall pay to Agent, for the ratable
benefit of the Lenders based on their respective Pro Rata Shares, a fee equal to
$125,000 (the "Fourth Amendment Fee") which shall be fully earned and due and
payable on the date hereof.
 
7.           Miscellaneous.
 
(a)         Expenses.  Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)         Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.
 
(c)         Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
 
-8-

--------------------------------------------------------------------------------

 
8.           Release.
 
(a)         In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees " and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
 
(b)         Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
(c)         Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]
 
 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
MDC PARTNERS INC., a federal company
organized under the laws of Canada
   
By:
/s/ Mitchell Gendel
Name:
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory
   
MAXXCOM INC.,
a Delaware corporation
   
By:
/s/ Mitchell Gendel
Name:
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
72ANDSUNNY PARTNERS, LLC,
a Delaware limited liability company
 
ACCENT MARKETING SERVICES, L.L.C.,
a Delaware limited liability company
 
ADRENALINA LLC,
a Delaware limited liability company
 
ALLISON & PARTNERS LLC,
a Delaware limited liability company
 
ATTENTION PARTNERS LLC,
a Delaware limited liability company
 
ANOMALY PARTNERS LLC,
a Delaware limited liability company
 
BRUCE MAU DESIGN (USA) LLC,
a Delaware limited liability company
 
COLLE & MCVOY LLC,
a Delaware limited liability company
 
COLLE & MCVOY, INC.,
a Minnesota corporation
 
COMMUNIFX PARTNERS LLC,
a Delaware limited liability company
 
COMPANY C COMMUNICATIONS, INC.,
a Delaware corporation
 
COMPANY C COMMUNICATIONS LLC,
a Delaware limited liability company
 
CRISPIN PORTER & BOGUSKY LLC,
a Delaware limited liability company
 
DOTGLU LLC,
a Delaware limited liability company



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
EXPECTING PRODUCTIONS, LLC,
a California limited liability company
By: Hudson and Sunset Media, LLC, its sole member
 
GUARDIANT WARRANTY, LLC,
a Delaware limited liability company
 
HELLO ACQUISITION INC.,
a Delaware corporation
 
HELLO DESIGN, LLC,
a California limited liability company
 
HL GROUP PARTNERS LLC,
a Delaware limited liability company
 
HUDSON AND SUNSET MEDIA, LLC (formerly
known as Shout Media LLC),
a California limited liability company
 
HW ACQUISITION LLC,
a Delaware limited liability company
 
INTEGRATED MEDIA SOLUTIONS PARTNERS
LLC, a Delaware limited liability company
 
KBP HOLDINGS LLC,
a Delaware limited liability company
 
KBS+P ATLANTA LLC (formerly known as
FLETCHER MARTIN LLC),
a Delaware limited liability company
 
KIRSHENBAUM BOND SENECAL & PARTNERS
LLC (formerly known as Kirshenbaum Bond & Partners
LLC), a Delaware limited liability company
 
KIRSHENBAUM BOND & PARTNERS WEST LLC, a
Delaware limited liability company
 
KWITTKEN PR LLC,
a Delaware limited liability company
 
MARGEOTES FERTITTA POWELL LLC,
a Delaware limited liability company



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
MAXXCOM (USA) FINANCE COMPANY,
a Delaware corporation
 
MAXXCOM (USA) HOLDINGS INC.,
a Delaware corporation
 
MDC ACQUISITION INC.,
a Delaware Corporation
 
MDC CORPORATE (US) INC.,
a Delaware corporation
 
MDC INNOVATION PARTNERS LLC
(d/b/a Spies & Assassins),
a Delaware limited liability company
 
MDC TRAVEL, INC.,
a Delaware corporation
 
MDC/CPB HOLDINGS INC.
(formerly known as CPB Acquisition Inc.),
a Delaware corporation
 
MDC/KBP ACQUISITION INC.,
a Delaware corporation
 
MF+P ACQUISITION CO.,
a Delaware corporation
 
MONO ADVERTISING, LLC,
a Delaware limited liability company
 
NEW TEAM LLC,
a Delaware limited liability company
 
NORTHSTAR RESEARCH GP LLC,
a Delaware limited liability company
 
NORTHSTAR RESEARCH HOLDINGS USA LP,
a Delaware limited partnership
 
NORTHSTAR RESEARCH PARTNERS (USA) LLC, a
Delaware limited liability company
 
OUTERACTIVE, LLC,
a Delaware limited liability company



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
PULSE MARKETING, LLC,
a Delaware limited liability company
 
REDSCOUT LLC,
a Delaware limited liability company
 
RELEVENT PARTNERS LLC,
a Delaware limited liability company
 
SKINNY NYC LLC,
a Delaware limited liability company
 
SLOANE & COMPANY LLC,
a Delaware limited liability company
 
SOURCE MARKETING LLC,
a New York limited liability company
 
TARGETCOM LLC,
a Delaware limited liability company
 
TC ACQUISITION INC.,
a Delaware corporation
 
THE ARSENAL LLC
(formerly known as Team Holdings LLC),
a Delaware limited liability company
 
TRACK 21 LLC,
a Delaware limited liability company
 
TRAFFIC GENERATORS, LLC,
a Georgia limited liability company
 
VARICK MEDIA MANAGEMENT LLC,
a Delaware limited liability company
 
VITROROBERTSON LLC,
a Delaware limited liability company
 
YAMAMOTO MOSS MACKENZIE, INC.,
a Delaware corporation
 
ZG ACQUISITION INC.,
a Delaware corporation



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
ZIG (USA) LLC,
a Delaware limited liability company
 
ZYMAN GROUP, LLC,
a Delaware limited liability company
 
By:
/s/ Mitchell Gendel
Name:
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

 
Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
ASHTON POTTER CANADA INC.,
an Ontario corporation
 
HENDERSON BAS, an Ontario general partnership,
by the members of its management committee
 
COMPUTER COMPOSITION OF CANADA INC.,
an Ontario corporation
 
BRUCE MAU DESIGN INC.,
an Ontario corporation
 
BRUCE MAU HOLDINGS LTD.,
an Ontario corporation
 
KBS+P CANADA INC. (formerly known as Allard
Johnson Communications Inc.),
an Ontario corporation
 
TREE CITY INC.,
an Ontario corporation
 
VERITAS COMMUNICATIONS INC.,
an Ontario corporation
 
656712 ONTARIO LIMITED,
an Ontario corporation
 
NORTHSTAR RESEARCH HOLDINGS CANADA
INC., an Ontario corporation
 
NORTHSTAR RESEARCH PARTNERS INC.,
an Ontario corporation
 
X CONNECTIONS INC., an Ontario corporation
 
STUDIO PICA INC., a federal company organized
under the laws of Canada
 
CRISPIN PORTER + BOGUSKY CANADA INC.
(formerly known as Zig Inc.), an Ontario corporation
 
6 DEGREES INTEGRATED COMMUNICATIONS
INC. (formerly known as Accumark Communications
Inc.), an Ontario corporation



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
MAXXCOM (NOVA SCOTIA) CORP.,
a Nova Scotia corporation
 
BRYAN MILLS IRADESSO CORP.,
an Ontario corporation
 
KENNA COMMUNICATIONS LP,
an Ontario limited partnership
By: Kenna Communications GP Inc.
Its general partner
 
CAPITAL C PARTNERS LP,
an Ontario limited partnership
By: Capital C Partners GP Inc.
Its general partner
 
KENNA COMMUNICATIONS GP INC.,
an Ontario corporation
 
CAPITAL C PARTNERS GP INC.,
an Ontario corporation
   
By:
/s/ Mitchell Gendel
Name:
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

 
Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 
 
CRISPIN PORTER & BOGUSKY EUROPE AB
   
By:
/s/ Mitchell Gendel
Name:
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

 
Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender
   
By:
 /s/ Paul G. Chao 
Name:
  Paul G. Chao
Title:
  Senior Vice President



JPMORGAN CHASE BANK, N.A., as a Lender
   
By:
  /s/ Michelle Cipriani
Name:
  Michelle Cipriani
Title:
  Vice President



BANK OF MONTREAL, as a Lender
   
By:
  /s/ Naghmeh Hashemifard
Name:
  Naghmeh Hashemifard
Title:
  Director



Signature Pages to Fourth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

Schedule C-1
 
Commitments
 
Lender
 
Revolver
Commitment
   
Total Commitment
 
Wells Fargo Capital Finance, LLC, formerly known as Wells Fargo Foothill, LLC
  $ 65,000,000     $ 65,000,000  
JPMorgan Chase Bank, N.A.
  $ 25,000,000     $ 25,000,000  
Bank of Montreal
  $ 10,000,000     $ 10,000,000                    
All Lenders
  $ 100,000,000     $ 100,000,000  

 
 
 

--------------------------------------------------------------------------------

 